UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6798


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK MCGARRETT LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00949-RBH-1)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     William N. Nettles,
United States Attorney, Alfred W. Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark    McGarrett         Lewis     appeals     from     the        74-month

sentence     imposed    upon    resentencing        under   the     Fair    Sentencing

Act.    He contends that the sentence is unreasonable because the

district court denied his request for a variance based on his

post-sentencing        rehabilitation       without      addressing       how    Lewis’s

rehabilitation      efforts          impacted    the     factors     in     18    U.S.C.

§ 3553(a) (2012).        We affirm.

             We have reviewed Lewis’s sentence and conclude that

the sentence imposed was reasonable.                See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Llamas, 599 F.3d 381,

387 (4th Cir. 2010).           The district court followed the necessary

procedural     steps     in    sentencing       Lewis.       The    court        properly

calculated and considered the applicable Guidelines range, and

appropriately treated the Sentencing Guidelines as advisory.                          We

conclude that the district court appropriately considered and

rejected Lewis’s request for a variant sentence in light of the

§ 3553(a)     factors    and     Lewis’s       individual    characteristics         and

history, sufficiently explained the reasons for the sentence,

and    did   not    abuse      its     discretion      in   imposing       the     chosen

sentence.     See Gall, 552 U.S. at 41; United States v. Allen, 491
F.3d 178, 193 (4th Cir. 2007) (applying appellate presumption of

reasonableness to within-Guidelines sentence).



                                           2
             Accordingly, we affirm Lewis’s 74-month sentence.            We

deny Lewis’s motion for a transcript at government expense and

his motion for leave to file a supplemental          brief.      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3